Examiner’s Comments
1.	This office action is in response to the application received on 2/17/2021.
	Claims 1-20 are pending and have been examined on the merits, and now allowed.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 5/17/2021is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the combination of the structural elements recited in claims 1, 9 and 16 is what make the claimed subject matter allowable over the prior art of record.
With respect to claims 1, 9 and 16, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a loading unit and anvil buttress attachment assembly, and an anvil hook assembly including an anvil hook disposed within the opening of the anvil assembly and a pivot pin extending through the anvil hook and the anvil assembly such that the anvil hook is pivotable with respect to the anvil assembly about the pivot pin between a loading position and a loaded position.
The prior art of record (US 2011/0215132) discloses a loading unit and anvil buttress attachment assembly but does not disclose or teach in combination an anvil hook assembly including an anvil hook. It would not have been obvious to one skilled in art to modify the art of record to arrive at applicant’s invention without gleaning only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
7/20/2022